              Case 3:21-cv-00485-JCS Document 61 Filed 07/14/21 Page 1 of 4



 1
           NATIONAL CENTER ON                      THE HABA LAW FIRM, P.A.
 2         SEXUAL EXPLOITATION                     Lisa D. Haba*
           Benjamin W. Bull*                       Adam A. Haba*
 3         Peter A. Gentala*                       1220 Commerce Park Dr., Suite 207
           Danielle Bianculli Pinter*              Longwood, FL 32779
 4
           Christen M. Price*                      Telephone: (844) 422-2529
 5         1201 F ST NW, Suite 200                 lisahaba@habalaw.com
           Washington, D.C., 20004                 adamhaba@habalaw.com
 6         Telephone: (202) 393-7245
           lawcenter@ncose.com                     THE MATIASIC FIRM, P.C.
 7
                                                   Paul A. Matiasic (SBN 226448)
 8                                                 Hannah E. Mohr (SBN 294193)
                                                   4 Embarcadero Center, Suite 1400
 9                                                 San Francisco, CA 94111
                                                   Telephone: (415) 675-1089
10
                                                   matiasic@mjlawoffice.com
11         Attorneys for Plaintiffs
           *Admitted Pro Hac Vice
12
                                 UNITED STATES DISTRICT COURT
13

14                              NORTHERN DISTRICT OF CALIFORNIA

15   JOHN DOE #1 AND JOHN DOE #2,                  Case No. 3:21-cv-00485-JCS
16                Plaintiffs,                PLAINTIFFS’ STATEMENT OF RECENT
17                                          DECISIONS RELEVANT TO DEFENDANT’S
     vs.                                       MOTION TO DISMISS THE FIRST
18                                                 AMENDED COMPLAINT
     TWITTER, INC.,
19
                  Defendant.
20
                                                 Hearing Scheduled: August 6, 2021
21

22

23

24

25

26

27

28


                                                  PLS.’ STATEMENT OF RECENT DECISIONS
                                                 RELEVANT TO DEF.’S MOTION TO DISMISS
                                             1                 CASE NO. 3:21-CV-00485-JCS
              Case 3:21-cv-00485-JCS Document 61 Filed 07/14/21 Page 2 of 4



 1
     TO THE COURT, THE PARTIES, AND ALL COUNSEL OF RECORD:
 2
            Plaintiffs John Doe #1 and John Doe #2 respectfully submit this Statement of
 3
     Recent Decisions pursuant to Civil Local Rule 7-3(d)(2) in connection with their Opposition to
 4

 5   Defendant Twitter, Inc.’s Motion to Dismiss Plaintiffs’ First Amended Complaint

 6   (“Opposition to Defendant’s Motion”) (ECF 55).
 7
            Attached as Exhibit A is a true and correct copy of In Re Facebook, Inc. and Facebook,
 8
     Inc. d/b/a Instagram, Relators, No. 20-0434, 2021 WL 2603687, (Tex. June 25, 2021). In this
 9
     decision, issued after Plaintiffs filed their Opposition to Defendant’s Motion, the Texas Supreme
10

11   Court addresses the propriety of dismissing state sex-trafficking claims, as well as other

12   common law claims, on the basis of 47 U.S.C. § 230.
13
            Attached as Exhibit B is a true and correct copy of Gonzalez v. Google LLC, 2 F.4th 871,
14
     2021 WL 2546675 (9th Cir. June 22, 2021). In this decision, issued after Plaintiffs filed their
15
     Opposition to Defendant’s Motion, the Ninth Circuit Court of Appeals addresses the dismissal
16

17   of Anti-Terrorism Act claims on the basis of 47 U.S.C. § 230.

18          Defendant’s Motion to Dismiss (ECF 48) is scheduled for hearing on August 6, 2021.
19

20
            Respectfully submitted this 14th day of July, 2021.
21

22                                           By:         /s/ Paul A. Matiasic
                                                       Paul A. Matiasic
23                                                     Hannah E. Mohr
                                                       THE MATIASIC FIRM, P.C.
24
                                                       4 Embarcadero Center, Suite 1400
25                                                     San Francisco, CA 94111
                                                       Telephone: (415) 675-1089
26                                                     matiasic@mjlawoffice.com
27

28


                                                          PLS.’ STATEMENT OF RECENT DECISIONS
                                                         RELEVANT TO DEF.’S MOTION TO DISMISS
                                                   2                   CASE NO. 3:21-CV-00485-JCS
     Case 3:21-cv-00485-JCS Document 61 Filed 07/14/21 Page 3 of 4



 1
                                     Lisa D. Haba*
 2                                   Adam A. Haba*
                                     THE HABA LAW FIRM, P.A.
 3                                   1220 Commerce Park Dr., Suite 207
                                     Longwood, FL 32779
 4
                                     Telephone: (844) 422-2529
 5                                   lisahaba@habalaw.com
                                     adamhaba@habalaw.com
 6

 7
                                     Benjamin W. Bull*
 8                                   Peter A. Gentala*
                                     Dani Bianculli Pinter*
 9                                   Christen M. Price*
                                     NATIONAL CENTER ON SEXUAL
10
                                     EXPLOITATION
11                                   1201 F Street, NW, Suite 200
                                     Washington, D.C. 20004
12                                   Telephone: (202) 393-7245
                                     lawcenter@ncose.com
13

14                                   Attorneys for Plaintiffs

15                                   *Admitted Pro Hac Vice
16

17

18

19

20

21

22

23

24

25

26

27

28


                                         PLS.’ STATEMENT OF RECENT DECISIONS
                                        RELEVANT TO DEF.’S MOTION TO DISMISS
                                 3                    CASE NO. 3:21-CV-00485-JCS
             Case 3:21-cv-00485-JCS Document 61 Filed 07/14/21 Page 4 of 4



 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on July 14, 2021, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system, which will send notification of such filing to the email
 4
     address denoted on the Electronic Mail Notice List.
 5
            I certify under penalty of perjury under the laws of the United States of America that
 6
     the foregoing is true and correct.
 7
            Executed this 14th day of July, 2021.
 8

 9                                                /s/ Hannah E. Mohr
                                                 Paul A. Matiasic
10                                               Hannah E. Mohr
                                                 THE MATIASIC FIRM, P.C.
11
                                                 4 Embarcadero Center, Suite 1400
12                                               San Francisco, CA 94111
                                                 Telephone: (415) 675-1089
13                                               matiasic@mjlawoffice.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         PLS.’ STATEMENT OF RECENT DECISIONS
                                                        RELEVANT TO DEF.’S MOTION TO DISMISS
                                                    4                 CASE NO. 3:21-CV-00485-JCS
